Per Curiam,
This appeal is from the decree of the court below restraining the defendant company from in any manner interfering with the plaintiff company in any of the matters therein specified “until final hearing or further order of court.”
We find nothing in the record that requires either a reversal or modification of the interlocutory decree; and, adhering to our usual practice in such cases as this, we express no opinion on any of the questions that are now presented, other than that necessarity implied in the affirmance of the interlocutory decree. As the case progresses to final decree, other questions may arise and become important factors in the final decision of the cause.
Decree affirmed and appeal dismissed at appellant’s costs.